         Case 1:16-cr-00154-KBJ Document 120 Filed 05/06/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                           ) CRIMINAL CASE NO: 16-154 (KBJ)
                                                    )
                       v.                           )
                                                    )
 LUZ IRENE FAJARDO CAMPOS                           )
                                                    )
                       Defendant.                   )



     GOVERNMENT’S UNOPPOSED MOTION TO RESCHEDULE THE DATE FOR
                           SENTENCING

       The United States of America, by and through counsel, respectfully requests the Court to

reschedule the date for sentencing due to the unavailability of lead government counsel. On

April 30, 2020, the parties filed a joint motion to continue the sentencing hearing which was set

for May 14, 2020. On May 5, 2020, the Court entered a Minute Order, continuing the sentencing

hearing to July 14, 2020. Lead government counsel has a sentencing hearing in another matter in

the District of Nevada on July 14, 2020, and thus is unavailable to attend the sentencing hearing

in the above captioned case.



//



//



//



//


                                                1
          Case 1:16-cr-00154-KBJ Document 120 Filed 05/06/20 Page 2 of 3




       Accordingly, the government respectfully requests the Court reschedule the sentencing

hearing between July 20-31, or a date in August. On May 5, 2020, the undersigned counsel for

the government spoke with counsel for the defendant, who indicated he does not oppose this

motion.




                                                   Respectfully Submitted,

                                                   MARLON COBAR, Acting Chief
                                                   Narcotic and Dangerous Drug Section
                                                   Criminal Division
                                                   United States Department of Justice


                                           By:     /s/ Cole Radovich
                                                   Cole Radovich
                                                   Kaitlin Sahni
                                                   Anthony Aminoff
                                                   Trial Attorneys
                                                   Narcotic and Dangerous Drug Section
                                                   Criminal Division
                                                   U.S. Department of Justice
                                                   Washington, D.C. 20530
                                                   Telephone: (202) 514-0917




                                              2
         Case 1:16-cr-00154-KBJ Document 120 Filed 05/06/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was sent via the Electronic Case Filing

(ECF) system with the United States District Court for the District of Columbia to counsel of

record for the defendant, this 6th day of May 2020.




                                                        /s/ Cole Radovich          .
                                                      Cole Radovich
                                                      Trial Attorney
                                                      Narcotic and Dangerous Drug Section
                                                      Criminal Division
                                                      U.S. Department of Justice




                                                3
